Citation Nr: 1701840	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a pituitary tumor, to include as due to in-service exposure to herbicides.

3.  Entitlement to service connection for an endocrine imbalance, to include as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the VA Regional Office (RO) in Detroit, Michigan. 

In August 2014, the Board remanded all the claims for further development. 

The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, bilateral hearing loss was incurred in service. 

2.  The most probative evidence of record is against a finding that the Veteran's pituitary tumor is causally related to, or aggravated by, service, to include in-service exposure to herbicides.

3.  The most probative evidence of record is against a finding that the Veteran's endocrine imbalance is causally related to, or aggravated by, service, to include in-service exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

1.  The criteria for service connection for a pituitary tumor have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for an endocrine imbalance have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a Veteran was exposed to an herbicide agent during active service, certain enumerated diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 ; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The results of the Veteran's September 1965 enlistment audiological examination's pure tone thresholds, in decibels, were as follows: 


500
1000
2000
3000
4000
R
0
-5
-10
5
45
L
0
-10
-5
0
0

Because this exam was conducted prior to October 31, 1967 the VA must convert the ASA units to ISO units.  The converted pure tone thresholds, in decibels, are: 


500
1000
2000
3000
4000
R
15 
5
0
15
50
L
15
0
5
10
5

The examiner who conducted the enlistment examination indicated no defects at the time of enlistment.  Therefore, for VA purposes the Veteran did not have a hearing loss disability that existed prior to service.  No audiological examination results are contained in the Veteran's separation examination.

The Board remanded the claim in August 2014 because VA examinations previously conducted were inadequate.  Pursuant to the Board's remand instructions, in September 2014 the Veteran was afforded a VA medical examination that was specific for an assessment of hearing loss.  The results of the audiological examination's pure tone thresholds, in decibels, were as follows: 


500
1000
2000
3000
4000
R
35
35
50
95
100
L
35
40
50
85
95

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 72 percent in the left ear.  The examiner indicated that the Veteran had bilateral sensorineural hearing loss.

The examiner opined that this hearing loss was at least likely as not related to service.  The rationale was based upon a lack of negative audiological results on the Veteran's separation examination, the Veteran's credible lay statements of experiencing military noise exposure (see e.g., correspondence dated June 2012, private medical records dated October 2014), and a lack of post-service occupational noise exposure. 

In December 2014 the Appeals Management Office (AMO) asked the VA examiner to elaborate on her opinion.  The request asked for clarification, pointing out that there was no audiological examination at separation and the AMO did not appear to accept the Veteran's report of noise exposure in-service.

In December 2014 the VA examiner rendered a second opinion which reversed the prior opinion, stating that the Veteran's hearing loss was less likely than not due to service because no hearing loss was noted on the separation examination or on the enlistment examination.

Based on a review of the record, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.  The Veteran currently has a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  A VA examiner has rendered two conflicting opinions regarding the etiology of the Veteran's bilateral hearing loss.

Despite the AMO's request for clarification, the Board finds the September 2014 opinion to be adequate and probative.  This opinion is based upon the Veteran's credible lay statements and a lack of negative evidence demonstrating that the hearing loss did not manifest itself during service.  The December 2014 opinion is merely based on the lack of audiological results on the Veteran's separation examination and no hearing loss noted at enlistment.  That opinion is inadequate for the reason examinations conducted prior to the Board remand were considered inadequate; they are based on the fact that hearing loss was not shown during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran has consistently stated that while he was an Army personnel specialist he was assigned to a Military Intelligence Detachment with an Infantry Division, and that during this assignment he experienced military noise exposure.  There is no reason to doubt the Veteran's credibility in these statements, his DD-214 reflects this assignment and his statements as to what he experienced have been consistent.  The fact that the Veteran's separation examination does not include audiological test results cannot be used to prove that hearing loss existed at the time but it similarly cannot be used to prove that it did not.  It is silent on the matter and the Board will not infer facts that weigh against the Veteran's claim based on this absence, just as the examiner in the September 2014 examination seemingly refused to do.  The Board thus finds that the evidence in support of service connection, including both lay and medical evidence, is at least in equipoise.  Thus, service connection for bilateral hearing loss is granted.

B.  Pituitary Tumor and Endocrine Imbalance/Hyperthyroidism

The Veteran seeks entitlement to service connection for a pituitary tumor and an endocrine imbalance/hyperthyroidism (endocrine imbalance), to include as due to in-service exposure to herbicides for both.

Here, the Veteran has been diagnosed with a pituitary tumor and endocrine imbalance.  He contends that his pituitary tumor and endocrine imbalance are due to herbicide exposure.

The Board finds that the Veteran is not entitled to service connection on a presumptive basis under § 3.307.  The record indicates that the Veteran had service in the Republic of Vietnam; and thus, exposure to herbicide agents, including Agent Orange, is conceded.  38 C.F.R. § 3.307(a)(6)(iii).  However, only certain diseases are presumptively associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  Pituitary tumors and endocrine imbalances are not listed as a disease associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board also finds that the Veteran is not entitled to service connection on a direct basis as there is no competent evidence linking the Veteran's conditions to service.  The Veteran's service treatment records (STRs) do not show any treatment or diagnosis of a pituitary tumor or endocrine imbalance.  In June 2012 the Veteran conceded, in his continuation of appeal and disagreement with the supplemental statement of the case (SSOC), that he was not treated for a pituitary tumor or endocrine imbalance while in service.  The post-service medical evidence reveals a pituitary tumor diagnosis in December 2001, more than 30 years after separation from service, and an endocrine imbalance diagnosis in 2007, also more than 30 years after service, which was discovered on his lab work.

The Veteran's private post-service medical records do not link the Veteran's pituitary tumor or endocrine imbalance to service or herbicide.  A September 2008 letter from a private endocrinologist states that it is "plausible" that "if" Agent Orange caused the Veteran's pituitary tumor, his other pituitary deficiencies would be related.  The physician further stated that it is "possible" that the Veteran had the tumor during service, but even if the tumor developed at a later date, it "could still be possibly" related to long-term effects of dioxin.  That physician offered no rationale or basis for the opinion.

VA examination reports also do not link the Veteran's pituitary tumor and endocrine imbalance to herbicide exposure or directly to service.  Pursuant to the Board remand, the Veteran was afforded an examination in October 2014.  After reviewing the Veteran's medical history, the claims file, and conducting an examination, the VA examiner opined that the Veteran's diagnoses are less likely than not due to service.  The rationale given was that the Veteran was not treated for pituitary tumor or endocrine imbalance while in service and that these tumors are relatively common in adults.  The examiner provided that one of five adults has tiny pituitary tumors that mostly occur spontaneously and there are no known lifestyle or environmental related causes.  The examiner further opined that the weight of the credible medical literature is against herbicide or military service as the cause of pituitary tumors with resultant endocrine imbalance.

The Board is aware that the VA examiner did not specifically address the September 2008 statement from the endocrinologist; however, the Board does not find that failure to do so renders the opinion inadequate or that the remand instructions were not substantially complied with.  The endocrinologist did not state that it was as likely as not that the Veteran's pituitary problem and related conditions were due to exposure to herbicides in service.  Instead he stated that a relationship was "plausible" "if" Agent Orange caused the cancer and development of the tumor after service could "possibly" be due to exposure.  In the Board's view, "plausible" is the equivalent of "possible" and neither establish a nexus because "possible" also implies that it "may not be possible" and is too speculative to establish a nexus.  Obert v. Brown, 5 Vet. App. 30 (1993).  The September 2008 statement is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion because there is no analysis that allows the Board to make an informed decision as to whether the claimed conditions are due to service.  Similarly, that lack of analysis would have made comment by the VA examiner difficult.  In contrast, the VA examiner included a rationale for the opinion provided, specifically noting medical literature.  

The Board has also considered the Veteran's lay statements concerning the etiology of his pituitary tumor and endocrine imbalance.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 428.  However, the disabilities at issue in this case are not disabilities that can be self-diagnosed and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v, 429 F.3d at 1372.

Without competent and credible evidence of an association between the Veteran's conditions and his active duty service, including herbicide exposure, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claims, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claims for a pituitary tumor and an endocrine imbalance, to include as due to in-service herbicide exposure for both are denied.  38 U.S.C.A §5107.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for pituitary tumor, to include as due to in-service herbicide exposure, is denied.

Service connection for an endocrine imbalance, to include as due to in-service herbicide exposure, is denied.



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


